NOTICE OF ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
	Acknowledgement is made of Applicant’s claim for priority to PCT/GB 2017/050062 filed 11 January 2017 and Applicant’s claim for foreign priority under 35 U.S.C. 119(a)-(d) to GB 1600466.5 filed 11 January 2016. Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Response to Amendment
	The claim objections have been obviated in view of Applicant’s amendments filed 17 August 2021.
	The rejections of claims 8 and 25 under 35 U.S.C. 112(a) have been obviated in view of Applicant’s amendments filed 17 August 2021 and have been withdrawn.
	Applicant amended the dependencies of claims 2-6, 8-13, and 15-22 to depend upon previously allowed claim 31.
	Claims 1, 7, 14, and 23-30 have been canceled.
	Claims 2-6, 8-13, 15-22, and 31-32, as amended, are allowed. See below.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):


The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
“a measuring unit for measuring” in claims 2-3, 18, 22, and 31 is defined on page 14 of the specification
“a measuring device for measuring” in claims 4, 10, 23, 27, and 31 is defined on page 12 of the specification
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

REASONS FOR ALLOWANCE
Claims 2-6, 8-13, 15-22, and 31-32 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art of record fails to disclose all of the structural and functional limitations, further in light of the continuous calculation of a required power output to be achieved by a user, based on performance characteristic data.


Bacanovic teaches a stationary ergometric exercise device (training device 10) comprising: a foot-operable drive including alternately operable drive elements in the form of foot-driven pedals  (pedals 16) mounted via pedal cranks (pedal shaft 17) to opposite sides of a drive wheel (gear wheel 19) (Fig. 4); a flywheel (flywheel 18) coupled to the drive wheel (gear wheel 16) via a gear mechanism (gear mechanism 40); a brake device (eddy current brake 20) configured to selectively adjust a braking force applied to the flywheel (Fig. 7); a measuring unit for measuring (measuring unit 50), in use, at least one of a drive force applied via the foot-operable drive and a torque related to it (Fig. 5; Col. 4, lines 49-55); a measuring device (sensor equipment 30) for measuring, in use, cadence (Fig. 8; Col. 6, lines 20-21: “.. sensor equipment for measuring the pedal speed…”); a command module (computer system 34) connected to the measuring unit, the measuring device, and the brake device (Fig. 10); and wherein the command module is configured (b) to receive measurements from the measuring unit and the measuring device and to use those measurements to calculate a calculated power output of the user at the measured cadence (Fig. 10; Col. 7, lines 26-38: “In the computer system, by means of suitable ergometric software the analysis of the data measured and the graphic display is implemented on the screen, for example” Calculation and display of the pedal moment, Force as a function of foot position, [etc.]…,” “Power” is one of the data measured and displayed on the computer system).
Bacanovic fails to teach wherein the command module is configured to continuously calculate a required power output to be achieved by the user, based on performance characteristic data that includes both static and dynamic performance parameters … and wherein the command 
In a similar field of endeavor, Watson teaches a command module configured to continuously calculate a performance profile (resistance profile) that provides a desired power input by the user. Watson fails to teach wherein the command module is configured to continuously calculate a required target power output.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Catrina A Letterman whose telephone number is (303)297-4297.  The examiner can normally be reached on Monday - Thursday, 8am - 4pm MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/C.A.L./Examiner, Art Unit 3784                                                                                                                                                                                                        
/JENNIFER ROBERTSON/Primary Examiner, Art Unit 3784